DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending in the application.
	In Applicant’s response filed 05/07/2021, claims 8-12 were amended.  These amendments have been entered.

Election/Restrictions
Applicant’s election of Species A (encompassing Figs. 1-12) in the reply filed on 05/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
While Applicant did not indicate which claims were believed to read on the elected species, Examiner notes that claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.  Examiner notes that each of claims 11 and 12 recite an “angle adapter”, which is part of the non-elected Species B (Figs. 13-20)
	Claims 1-10 remain under current consideration by the Examiner, as being drawn to the elected species.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it exceeds the 150 word limit
The abstract is objected to because it is written in patent claim form, rather than narrative form, and the single sentence of the abstract is an incomplete run-on sentence.
Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In lines 13-14 of page 1 of the original Specification, it appears that “US Patent 1,722, 159” should be replaced with --US Patent 1,772,159--.
In line 16 of page 18 of the original Specification, it appears that “to” between the baluster” and “,the connector base” should be deleted.
Drawings
The drawings are objected to because of the following informalities:
In Fig. 1, ref. no. “108” at the upper left-hand portion of the figure should be replaced with ref. no. --106-- since it refers to the “connector base 106” rather than the “connector cover 108”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “138” has been used to designate both the “wide portion 138” of the “countersunk mounting hole 134” and the “projections 138” from the “bottom surface 114”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6/(1-2), 7/(1-2), and 10/(1-2) are rejected under 35 U.S.C. 103 as being unpatentable over Sneith (US Patent 8,936,233) in view of Green (US Patent 9,874,024).
	Re Claim 1:  Sneith discloses a baluster apparatus for removably locking a baluster (14) in a balustrade (10; see Fig. 1), the balustrade having upper and lower surfaces (15, 16; Figs. 1 and 23) that are oppositely disposed a distance apart, the apparatus comprising: 
a pair of connector bases (20; see Figs. 2-5), each connector base comprising a planar base member (21; Fig. 4) having a bottom surface (22) suitable for mounting to one of the upper and lower surfaces (15, 16), a top surface (23) opposite the bottom surface; 
a wall (collar 24) extending in a perpendicular orientation from the top surface (23) and defining an inner wall surface (interior area 26; Fig. 4), and an outer wall surface (the outer surfaces of side walls 25); 
a baluster (14) having baluster ends (17, 18; Fig. 23) and being removably lockable between the pair of connector bases (20), wherein the wall (collar 24) of each connector base is configured to laterally receive a baluster end (17, 18) for a close fit (“collar 24 can be suitably dimensioned such that the distance between interior surfaces of the side walls 25 (i.e., the interior area 26) is in close tolerance with the external dimensions of the ends 17, 18 of the baluster 14 to provide for a secure friction fit”; see Col. 8, lines 25-29) between the baluster end and the inner wall surface (interior area 26) of the wall, and wherein the baluster (14) is insertable into and removable from the connector bases (20) without removing the connector 
a pair of connector covers (covering shoes 30 of mounting brackets 13; see Figs. 2 and 23) each being slidable along a portion of the baluster (14), each connector cover comprising a tubular member (see Fig. 5) having an upper portion (32) defining a first opening (31; Fig. 5) configured to fit around the baluster (14; see Fig. 3), a lower portion defining a second opening (at bottom end 33; Fig. 5) configured to closely fit around the base member (21), and an internal wall (see Fig. 5).

Sneith fails to disclose wherein the outer wall surface of the wall of each connector base tapers inwardly from the top surface; and wherein the internal wall of each connector cover is configured to closely abut the outer wall surface of the wall and having a complementary taper to the outer wall surface so as to urge the wall toward the end of the baluster to provide frictional engagement between the inner wall surface and the end of the baluster when the second opening is slid onto the base member.

Green teaches the use of a baluster apparatus (12; Fig. 1) comprising at least one connector base (400; see Figs. 15-20) comprising a wall (404, 402; Figs. 19-20); a baluster (406; Figs. 15-20) having a baluster end being removable lockable with the connector base, , wherein the wall of the connector base is configured to receive a baluster end for a close fit between the baluster end and an inner wall surface (at the inner surface of projection 404) of the wall; and a connector cover (shoe 408) defining a first opening (at the top of shoe 408) configured to fit around the baluster and a second opening (at the bottom of shoe 408) configured to closely fit around (“Hollow interior 418 of shoe 408 is also designed to fit snugly against anchor post 400 and baluster 406 so that baluster 406 cannot easily move.”; see Col. 6 lines 13-16) a base member (at 402) of the connector base (400); and further wherein an outer 

    PNG
    media_image1.png
    800
    653
    media_image1.png
    Greyscale

Sneith such that the outer wall surface of the wall of each connector base tapers inwardly from the top surface; and wherein the internal wall of each connector cover is configured to closely abut the outer wall surface of the wall and having a complementary taper to the outer wall surface so as to urge the wall toward the end of the baluster to provide frictional engagement between the inner wall surface and the end of the baluster when the second opening is slid onto the base member, as taught by Green, for the purpose of ensuring a snug fit between the connector bases, the connector covers, and the baluster ends.
 Re Claim 2:  Sneith further discloses an apparatus wherein the wall (collar 24; see Figs. 2-5) extends more than half way around a periphery of the baluster (14) end (17, 18).
Re Claims 6/(1-2) and 7/(1-2):  Sneith, as modified in view of Green above, discloses an apparatus significantly as claimed, except it does not explicitly disclose wherein the outer wall surface is sloped at an angle between about 2⁰ to about 4⁰ from vertical (as is required by claim 6); and/or wherein the outer wall surface is sloped at an angle of about 2.50 from vertical (as is required by claim 7).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, Examiner notes that one of ordinary skill in the art would recognize that the taper angle would affect the frictional grip on the baluster.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Sneith such that the outer wall surface is sloped at an angle between about 2⁰ to about 4⁰ from vertical (as is required by claim 6); and/or wherein the outer wall surface is sloped at an angle of about 2.50 from vertical (as is required by 
Re Claim 10/(1-2):  Sneith further discloses an apparatus further including an aperture (28; see Figs. 2 and 4) disposed within the base member (21) for receiving a fastener (41) for attaching the connecter base (20) to one of the upper or lower surfaces (15, 16) of the balustrade.

Allowable Subject Matter
Claims 3-5, 6/(3-5), 7/(3-5), 8, 9, and 10/(3-5) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 requires that “the wall defines wall ends that are a distance apart that is less than a cross-sectional width of the baluster end such that the wall ends releasably capture the baluster end as it is slid laterally between the wall ends into a space defined by the wall.”  Neither Sneith, Green, nor any of the other prior art devices of record teach or disclose such a feature.  
While Sneith does disclose that the wall (collar 4; see Fig. 4) has wall ends (the free ends of side walls 24) that are spaced a distance apart, the distance is not less than the cross-sectional width of the baluster (14) end.  Rather, the baluster (14) is allowed to freely enter the interior area (26) when it is laterally set in place in the connector base (20).  After the baluster has been inserted in place in the interior area (26), a screw (42; Fig 2) may be put in place to lock the baluster end in place.  Other disclosed embodiments employ an attachable clip (150, 350) to lock the baluster in place. 
As a further example, Bennette (US Patent 8,424,850) does disclose a connector base (40) having a wall (54) that has wall ends (near ref. nos.  40, 60; Fig. 4) that are spaced a 
In addition, it would not have been obvious to modify either of these devices in such a manner since there would have been no teaching, suggestion, or motivation from the prior art to do so.  For at least these reasons, claim 3 is considered to be allowable over the prior art of record.  
Claims 2-5, 6/(3-5), 7/(3-5), 8, 9, and 10/(3-5) are considered allowable over the prior art of record at least due to their dependence from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678